Citation Nr: 0301071	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  90-41 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's migraine headaches, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1968 to June 
1972.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 rating 
decision of the Atlanta, Georgia, Regional Office (RO) 
which denied an increased disability evaluation for the 
veteran's migraine headaches with a depressive neurosis.  
In July 2001, the Board, in pertinent part, remanded the 
veteran's claim for an increased evaluation to the RO for 
additional action.  In April 2002, the Board again 
remanded the veteran's claim for an increased evaluation 
to the RO for additional action.  The veteran has been 
represented throughout this appeal by the Disabled 
American Veterans.  

Preliminary review of the record does not reveal that the 
RO expressly considered referral of the veteran's claim 
for an increased disability evaluation for his migraine 
headaches to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

The veteran's migraine headaches have been shown to be 
productive of very frequent and prolonged attacks, 
requiring medication and bed rest of from 24 to 48 hours.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for the veteran's 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R.  §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of an increased evaluation for the 
veteran's migraine headaches, the Board observes that the 
VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran has been advised by the statement of 
the case and the supplemental statements of the case of 
the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  The Board remanded the veteran's claim to the RO 
for further development on several occasions and conducted 
its own development action.  Such development resulted in 
the incorporation of additional clinical documentation 
into the record.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been 
met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Historical Review

The veteran's service medical records reflect that he was 
treated for migraine headaches.  In September 1972 , the 
Atlanta, Georgia, Regional Office (RO) established service 
connection for migraine headaches and assigned a 30 
percent evaluation for that disability.  

The report of a February 1987 VA examination for 
compensation purposes indicates that the veteran was 
diagnosed with migraine headaches and "a dysthymic 
disorder or depressive neurosis."  In October 1987, the RO 
recharacterized the veteran's migraine headaches as 
migraine headaches with a depressive neurosis evaluated as 
30 percent disabling.  

In April 2002, the Board granted service connection for a 
major depressive disorder.  In April 2002, the RO 
recharacterized the veteran's migraine headaches with a 
depressive neurosis as a major depressive disorder 
evaluated as 100 percent disabling and migraine headaches 
evaluated as 30 percent disabling.  The awards were 
effectuated as of March 5, 1990.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule For Rating Disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  A 
30 percent evaluation is warranted for migraine headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
50 percent evaluation requires very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  

A December 1990 VA hospital summary notes that the veteran 
complained of increasing headaches over the preceding two 
to three months.  He reported experiencing approximately 
two headaches every week.  

At a February 1991 VA examination for compensation 
purposes, the veteran complained of severe headaches 
approximately two to three times a week with associated 
dizziness, blurred vision, nausea, and occasional 
vomiting.  The veteran was diagnosed with common migraine 
headaches.  

At a May 1992 VA examination for compensation purposes, 
the veteran reported a history of two headaches a week 
which usually lasted an entire day and were partially 
relieved by analgesics and bed rest.  The veteran was 
diagnosed with classic migraine.  An October 1992 written 
statement from Graham Coates, M.D., relates that the 
veteran complained of chronic headaches.  The veteran 
reported that he was "going to bed" twice a week with 
migraine headaches.  He had been unable to hold a job due 
to his headache and psychiatric symptoms.  

At a December 1992 hearing before a VA hearing officer, 
the veteran testified that he experienced two to three 
headaches a week.  The headaches necessitated that he go 
to bed and miss significant time from work.  

At a May 1996 VA examination for compensation purposes, 
the veteran complained of recurrent headaches.  He 
reported that he experienced headaches once or twice a 
week which occasionally necessitated bed rest.  

At an October 1998 VA examination for compensation 
purposes, the veteran reported experiencing headaches once 
a week.  He clarified that his headaches lasted between 
two and three days and usually necessitated bed rest.  The 
veteran was diagnosed with classic-type migraine 
cephalalgia.  

At an August 2000 VA examination for compensation 
purposes, the veteran reported experiencing headaches 
twice a week which were precipitated by stress; lasted 
between six and nine hours; associated with photophobia, 
nausea, and an aura of zigzag lines; and somewhat relieved 
by Prozac.  

At an October 2001 VA examination for compensation 
purposes, the veteran reported that he experienced 
headaches approximately three to four times a week which 
lasted approximately an hour and were relieved or 
prevented by his prescribed medication.  The examiner 
commented that the veteran experience "very frequent" 
migraine  headaches due to the lack of the correct 
prophylactic medication.  The examiner opined that the 
veteran's headaches were not prolonged, prostrating, or 
productive of any form of economic inadaptability.  

A June 2002 VA treatment record notes that the veteran 
reported he experienced headaches once a week.  In 
December 2002, the veteran's wife submitted "Tracking 
Headache Patterns" reports for the period between January 
and December 2002.  The reports indicated that the veteran 
experienced: six severe headaches lasting between 36 and 
72 hours in January 2002; five severe headaches and one 
moderate headache lasting between 24 and 72 hours in 
February 2002; seven severe headaches lasting between 24 
and 72 hours in March 2002; five severe headaches lasting 
between 48 and 72 hours in April 2002; five severe 
headaches lasting between 48 and 72 hours in May 2002; six 
severe headaches and one moderate headache lasting between 
24 and 72 hours in June 2002; six severe headaches and two 
moderate headache lasting between 24 and 72 hours in July 
2002; eight severe headaches lasting between 24 and 72 
hours in August 2002; seven severe headaches lasting 
between 24 and 72 hours in September 2002; seven severe 
headaches lasting between 48 and 72 hours in October 2002; 
five severe headaches and three moderate headaches lasting 
between 24 and 72 hours in November 2002; and seven severe 
headaches lasting between 48 and 72 hours in December 
2002.  It was indicated that bed rest from 24 to 48 hours 
was required for the headaches classified as severe.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on 
appeal.  The veteran's migraine headaches have been shown 
to be manifested by very frequent and prolonged attacks.  
Indeed, the headaches logs submitted by the veteran's 
spouse for the year 2002 document that the veteran 
experienced 81 headaches each of which lasted between 24 
and 72 hours.  The clinical documentation does not really 
address the severity of the attacks, but there is nothing 
in the record to contradict the frequency and severity of 
the headaches as reported in the headaches log.  Given the 
amount of bed rest reported for the severe attacks, and 
the frequency thereof, and giving the veteran the benefit 
of the doubt, it is concluded that the migraines most 
closely approximate the schedular criteria for assignment 
of a 50 percent evaluation under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  38 C.F.R. 
§ 4.7 (2002).  Therefore, the Board concludes that a 50 
percent evaluation is now warranted for the veteran's 
service-connected headache disorder.  This is represents 
the maximum schedular evaluation for migraine headaches.  


ORDER

A 50 percent evaluation for the veteran's migraine 
headaches is granted subject to the regulations governing 
the award of monetary benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

